Citation Nr: 0930987	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-40 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for hearing loss of the 
left ear.  

3.  Entitlement to an increased (compensable) rating for 
hearing loss of the right ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to 
December 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision from 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for asbestosis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's hearing loss of the left ear did not have its onset 
in service, was not manifest to a compensable degree within a 
year after service, and is not attributable to service.

2.  Hearing loss of the Veteran's right ear is productive of 
Level XI hearing acuity; the Veteran's left ear is not 
service-connected.




CONCLUSIONS OF LAW

1.  Hearing loss of the left ear was not incurred in or 
aggravated by service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for a 10 percent evaluation for right ear 
hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2002 & Supp. 2008); 38 C.F.R. §§ 
4.85, 4.87, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004.

Regarding the service connection claim, the notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Regarding the increased rating claim, the notice did not 
adequately discuss the criteria for an increased rating, thus 
VA's duty to notify him of the information and evidence 
necessary to substantiate the claim has not been satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

The Veteran was provided a statement of the case, and any 
notice errors did not affect the essential fairness of the 
adjudication as VA has obtained all relevant evidence, and as 
the Veteran has demonstrated actual knowledge of what was 
necessary to substantiate the claim.  Id., Vazquez-Flores, 
supra.  In addition, in March 2009, he stated that he did not 
have additional evidence to submit.  As both actual knowledge 
of the Veteran's procedural rights, and the evidence 
necessary to substantiate the claim, have been demonstrated 
and he, and those acting on his behalf, have had a meaningful 
opportunity to participate in the development of his claims, 
no prejudice to the Veteran will result from proceeding with 
adjudication without additional notice or process.   

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained a medical opinion as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

A.  Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system such as sensorineural hearing loss, if 
manifested to a compensable degree within one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In this case, the evidence reflects a current hearing loss of 
the left ear.  Thus, the pivotal determination is whether the 
condition is related to service.

The Veteran has asserted that his hearing loss of the left 
ear was caused by inservice noise exposure and that he has 
suffered from this condition since service.  The claims file 
reflects that the Veteran was previously service-connected 
for hearing loss of the right ear, based upon an in-service, 
healed perforated right ear.  The examiner specifically 
opined that the right ear hearing loss as not associated with 
and did not result from noise induced hearing loss.

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of hearing loss or 
tinnitus.  Whispered voice hearing test for the left ear was 
normal on separation examination in December 1945.  This is 
significant, as the whispered voice test was abnormal for the 
service-connected right ear; suggesting that the test was 
administered with care and accuracy.  Moreover, at the time 
of the discharge examination, the Veteran complained only of 
right ear hearing loss and right ear tinnitus.

The November 2008 VA audiological examination report noted 
the Veteran's inservice noise exposure.  The examiner 
reviewed the Veteran's claims file and opined that it was 
less likely as not that the Veteran's hearing loss of the 
left ear was related to service, thoroughly discussing the 
discharge examination.  

The Veteran genuinely believes that his hearing loss of the 
left ear was incurred in service.  He is competent to comment 
on his symptoms.  However, as a layperson, lacking in medical 
training and expertise, he cannot provide a competent opinion 
on a matter as complex as the etiology of his current hearing 
loss of the left ear and his views are of no probative value.  
And, even if his opinions is entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professional who reviewed the 
Veteran's claims file and provided the reasons for his 
opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (competent testimony "can be rejected only if found to 
be mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

To the extent that the Veteran is attempting to establish 
continuity of symptomatology based upon his lay statements, 
such statements are inconsistent with the more probative 
contemporaneous record as discussed by the VA examiner.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.

B.  Increased Rating Claim

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when this disability may have been more severe than at 
other times during the course of his appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes the eleven auditory acuity 
levels and is currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  An examination for hearing impairment 
for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

The results of a VA audiological examination in September 
2004 are:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
70
80
85
95
83
92
III

The results of a VA audiological examination in November 2008 
are:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
75
85
95
95
88
20
XI

Applying Table VI, the findings for Veteran's service-
connected right ear most favorable to his claim (the November 
2008 examination) show Level XI hearing impairment.  As the 
Veteran is only service-connected for his right ear, the left 
ear is assigned Level I hearing for Table VII per regulation.  
38 C.F.R. § 4.85(f).  Applying Level XI hearing for right ear 
with Level I for the left ear, a 10 percent evaluation is 
assessed.  As such, a 10 percent evaluation is warranted for 
the Veteran's service-connected hearing loss of the right 
ear.  38 C.F.R. § 4.85 Table VII.

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, as 
in this case, the higher numeral designation for hearing 
impairment from Table VI or Table VIa will be applied.  38 
C.F.R. § 4.86(a).  However, application of this regulation 
would not produce a compensable rating.  






ORDER

Entitlement to an increased, 10 percent, rating for hearing 
loss of the right ear is warranted.  


REMAND

The Veteran failed to respond to an August 2004 VA letter 
regarding his asbestos claim.  However, he submitted a 2002 
private chest x-ray report which diagnosed interstitial 
fibrosis at the lung bases typical of previous asbestos 
exposure indicating asbestosis.  In addition, he stated in 
March 2005 that he was exposed to asbestos in service when he 
constructed P.T. boats.  He should be provided another 
opportunity to provide information regarding his asbestosis 
claim and afforded an opportunity to be examined.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Develop evidence of asbestos exposure 
before, during, and after the Veteran's 
service.

2.  After completion of the above, the 
Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the relationship, if any, between any 
pulmonary condition present and his 
service.  The claims file must be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests or studies should be 
accomplished.  The examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any pulmonary condition 
present was causally related to the 
Veteran's service, to include as due to 
any asbestos exposure during service.

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


